DETAILED ACTION
This is the first office action regarding application number 16/914594, filed on 06/29/2020, which claims benefit of Korean Patent Application No. 10-2019-0143587, filed on November 11, 2019, in the Korean Intellectual Property Office. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/11/2019.. It is noted, however, that applicant has not filed a certified copy of the English translation of Korean Patent Application No. 10-2019-0143587 application.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
Applicant’s election of Invention I, claims 1-15 in the reply filed on 08/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
optical delivery system in claim  1, which is interpreted as beam expanders as described in paragraph [26] of the original disclosure “the optical delivery system 30 may include first delivery mirrors 31, attenuators 32, beam expanders 34, phase shifters 35, second delivery mirrors 36, third delivery mirrors 38, and a fourth delivery mirror 39”, and equivalents thereof.
imaging optical system in claim 1, which is interpreted as lens as described in paragraph [60] of the original disclosure “the imaging optical system 60 may include an eyepiece lens 62, an imaging mirror 64, and an objective lens 66”, and equivalents thereof.
Light source in claim 1, which is interpreted as a plurality of laser devices as described in paragraph [25] of the original disclosure, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, 5, 11 cite the limitation “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, in claim 1 it is not clear if a value of 9 times, 9.5 times, 9.99 times, 11 times, or 11.1 times is considered “about 10 times”. 
Claims 2-10, 12-15 are rejected based on their dependency on claims 1 and 11, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s)  1, 2, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partio et al., US 7009140 (hereafter Partio), and as evidenced by Suss MicroOptics, 2008 (hereafter Suss MicroOptics).
Regarding claim 1,
“A laser annealing system, comprising:” (Partio teaches a laser optical system to anneal thin film. Thus Partio is from the same field as the instant claim.)
“a stage receiving a substrate;” (stage 205 holds workpiece 130 in Fig. 8.)
 “an optical delivery system disposed between the light source and the stage, the optical delivery system used to deliver the laser beams;”(Fig. 8 teaches a 2X beam expander between source 160 and stage 205.)
“a homogenizing system” (Partio teaches a homogenizer in column 13, lines 65-68.)
Fig. 8 of Partio does not explicitly teach array lens, plurality of laser beams, a lens between homogenizer and workpiece, beam diameter as a variable, the width of lens cells in array as a variable.

    PNG
    media_image1.png
    516
    744
    media_image1.png
    Greyscale

Fig. 8 of Partio teaches a laser annealing system 
“a homogenizing system disposed between the optical delivery system and the stage, the homogenizing system including an array lens having a plurality of lens cells which allow the laser beams to pass therethrough and homogenize the laser beams; and” (Fig. 1 in Partio teaches an optical system in Kalhert comprising homogenizer 40 and 50, wherein homogenizers are placed between expander 30 and workpiece 130.

    PNG
    media_image2.png
    398
    751
    media_image2.png
    Greyscale

Fig. 1 of Partio teaches laser annealing system from Kalhert
 Fig. 1 and column 4, lines 52-65 teaches “a long axis homogenizer 40 consisting of a first row of cylindrical lenses 42 and a second parallel row of cylindrical lenses 44, ……The beam is then passed through a short axis homogenizer 50, including a first row of cylindrical lenses 52 and a second row of cylindrical lenses 54”. Fig. 1 and 2 further teach a plurality of lens cells in lens 42, 44, 52, and 56.)
“an imaging optical system disposed between the homogenizing system and the stage to image the laser beams on the substrate,”( Fig. 1 in Partio teaches an optical system in Kalhert comprising lens doublet 100 between homogenizer and substrate.)
“a light source generating a plurality of laser beams and providing the laser beams to the substrate;” ( Column 5, lines 5-11 teaches “FIG. 2 is an illustration of only the short axis optical assembly components of the assembly 20 of FIG. 1 and illustrates the utilization in the prior art Lambda Physik or JSW ELA machines of two laser beams 22, 22' originating from two single chamber Lambda Physik single oscillator excimer lasers, e.g., an XeCl laser or a KrF excimer laser.”)

    PNG
    media_image3.png
    339
    753
    media_image3.png
    Greyscale

Fig. 2 of Partio teaches two laser devices from Kalhert
“wherein the optical delivery system adjusts a diameter of each of the laser beams to a value that is about 10 times a width of each of the lens cells or greater.” (The claim is interpreted as the diameter of the laser beam, as well as  the number of cells in array are a result effective variables. 
Fig. 1 in Partio teaches an optical system in Kalhert. Column 5, lines 15-22 in Partio teaches “FIG. 3 shows a possible lens combination 30 for both magnifying the beam in the short axis and expanding the beam in the long axis, which may comprise, e.g., a cylindrical convex lens 32 followed by a cylindrical concave lens resulting in a line shaped beam 120 thinned in the axis of a scanning direction and elongated orthogonally to the scanning direction.” Here lens 30 corresponds to the optical delivery system, wherein lens 30 adjusts the diameter of the laser beam. Column 5, lines 38-45 in Partio teaches importance of beam profile in lateral crystal growth. Thus beam diameter is taught as a result effective variable.
Column 5, lines 30-35 teaches an array with a lens pitch of 300 microns “resulting in a divergence angle of, e.g., about 1.degree., and a far-field flat-top intensity distribution. Such a lens assembly may be obtained, e.g., from Suss MicroOptics sold under the designation CC-Q-300 1.degree., 5 mm.times.10 mm, High Power Beam Homogenizer.” Here pitch of lens corresponds to width of lens cell. It is evidenced from applicant submitted prior art Suss Micro Optics that pitch of lens is a result effective variable dependent on beam diameter.
Applicant submitted prior art Suss MicroOptics teaches strategies for beam homogenizing. Suss MicroOptics teaches “for standard laser beams, the overlay of 9-10 micro lenses is usually sufficient to achieve a good flat top uniformity. Consequently, the beam diameter ØIN constrains the maximum micro lens pitch” in page 3. Here beam diameter is the diameter of the beam after optical delivery system. Thus width of the lens cell is a result effective variable and limited by incoming beam diameter.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the homogenizer, lens of Fig. 1 and laser source in Fig. 2 in the laser system of Fig. 8 as taught in Partio. One of ordinary skill in the art would have been motivated to do so for “forming a several hundred .mu.m wide by 370 mm long beam at the workpiece for super-lateral-growth ("SLG") crystallization” as taught in column 3, lines 25-28 of Partio.)
Regarding claim 2,
“The laser annealing system of claim 1, wherein the optical delivery system adjusts the diameter of each of the laser beams to a value that is about 12 times the width of each of the lens cells or smaller.” (The claim is interpreted as the diameter of the laser beam, as well as  the number of cells in array are a result effective variables. Thus the scope is similar to the scope of claim 1 and therefore rejected under the same argument.)
Regarding claim 6,
“The laser annealing system of claim 1, wherein the optical delivery system comprises: 
first delivery mirrors;
beam expanders disposed between the first delivery mirrors and the homogenizing system to adjust the diameters of the laser beams; and
second delivery mirrors disposed between the beam expanders and the homogenizing system to collimate the laser beams.” (The claim is interpreted as beam expander is positioned between two delivery mirrors. Fig. 8 of Partio teaches beam expander unit between two turning mirrors 210. Here turning mirrors correspond to delivery mirrors.
The limitation “to adjust the diameters of the laser beams; ….to direction
collimate the laser beams” define what a beam expander and a homogenizer do, respectively. It is inherent that Partio teaches what a beam expander and a homogenizer do, since Partio teaches beam expander, and homogenizer in a laser annealing system.)
Regarding claim 9,
“The laser annealing system of claim 1, wherein the light source comprises: first and second lower laser devices; first and second upper laser devices disposed on the first and second lower laser devices; and first to third intermediate laser devices disposed between the first and second lower laser devices and the first and second upper laser devices.” (The claim is interpreted as the light source can have more than laser devices.
Fig. 8 of Partio does not explicitly teach multiple laser devices.
Column 5, lines 5-11 teaches “FIG. 2 is an illustration of only the short axis optical assembly components of the assembly 20 of FIG. 1 and illustrates the utilization in the prior art Lambda Physik or JSW ELA machines of two laser beams 22, 22' originating from two single chamber Lambda Physik single oscillator excimer lasers, e.g., an XeCl laser or a KrF excimer laser.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add multiple laser devices as taught in Fig. 2 in the laser system of Fig. 8 as taught in Partio. One of ordinary skill in the art would have been motivated to do so for “forming a several hundred .mu.m wide by 370 mm long beam at the workpiece for super-lateral-growth ("SLG") crystallization” as taught in column 3, lines 25-28 of Partio. Additionally, increasing number of laser devices yields a predictable result of increasing laser power. Therefore, mere duplication of laser devices has no patentable significance as taught in MPEP 2144.04-VI-B.)
Regarding claim 10,
“The laser annealing system of claim 9, wherein the light source further comprises: a third lower laser device disposed between the first and second lower laser devices; and a third upper laser device disposed between the first and second upper laser devices.” (Similar scope to claim 9 and therefore rejected under the same argument.)
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partio and Suss MicroOptics as applied to claim 2 above, and further in view of Cho et al., US 20170087664 (hereafter Cho).
“The laser annealing system of claim 2, wherein the optical delivery system collimates the laser beams in such a way that the laser beams are spaced apart from each other by a distance corresponding to the width of each of the lens cells.” (Primary combination of references does not explicitly teach that laser beams are spaced apart by a distance corresponding to the width of each of the lens cells. 
Cho teaches an excimer laser annealing system to crystallize amorphous silicon. Thus Cho is from the same field as the instant claim.

    PNG
    media_image4.png
    325
    572
    media_image4.png
    Greyscale

Fig. 6 of Cho teaches a distance between laser beams at micro lens
Cho teaches in paragraph [70] “referring to FIG. 6, the laser beams L7 and L8 passing through the first and second prism lens PL1 and PL2 are separately outputted with a distance d3 therebetween. In this case, the distance d3 may be an integer multiple of a pitch T1 in the second direction D2 of the lenses LS included in the lens array unit LAH, e.g., a diameter of the lenses LS, to ameliorate the discontinuity of the output laser beam including the two laser beams L7 and L8 which separately pass. FIG. 6 illustrates an example in which the distance d3 is substantially the same as the pitch T1 of the lenses LS.” Here, prisms correspond to the optical delivery system. Lens LS corresponds to a lens cell.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the distance between laser beams at homogenizer as the pitch of the lens cell as taught in Cho in the laser system in Partio. One of ordinary skill in the art would have been motivated to do so “to ameliorate the discontinuity of the output laser beam” as taught in paragraph [70] of Cho.)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partio and Suss MicroOptics as applied to claim 1 above, and further in view of Cho et al., US 20170087664 (hereafter Cho) and 2067_SMO_catalog, 2007 (hereafter Suss 2007).
“The laser annealing system of claim 1, wherein the width of each of the lens cells is about 2 mm and a distance between two adjacent ones of the laser beams is about 2 mm.” (Cho teaches a distance between two adjacent laser beams is the same as the pitch of a lens cell in lens array in paragraph [70]. However, Cho does not explicitly teach that pitch is 2 mm.
Suss 2007 is a catalog of micro lenses available commercially from Suss Micro Optics. Thus Suss 2007 is solving the same problem of designing micro lens array as the instant claim. Suss 2007 teaches in page 1 “Refractive micro lenses cover a range of 10 μm to 2 mm lens diameters.” Thus Suss 2007 teaches width of the lens is a result effective variable. Additionally, the range of 2 mm in Suss 2007 overlaps with the claimed range of 2 mm.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the distance between laser beams at homogenizer as the pitch of the lens cell as taught in Cho and Suss 2007 in the laser system in Partio. One of ordinary skill in the art would have been motivated to do so because “Most high power lasers like Excimer or YAG suffer from a bad beam quality. In many applications in which high-power lasers are used, e.g. thermal and ablative surface machining, an accurate energy density and very high spatial uniformity on the working spot are required. Fly’s eye  condensers are the appropriate mean for any kind of uniform illumination since invention of photography” as taught in page 8 of Suss 2007.)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partio and Suss MicroOptics as applied to claim 1 above, and further in view of 2067_SMO_catalog, 2007 (hereafter Suss 2007).
“The laser annealing system of claim 1, wherein the optical delivery system adjusts each of the laser beams to have the diameter ranging from about 20 mm to about 24 mm.” (Applicant submitted prior art Suss MicroOptics teaches strategies for beam homogenizing. Suss MicroOptics teaches “for standard laser beams, the overlay of 9-10 micro lenses is usually sufficient to achieve a good flat top uniformity. Consequently, the beam diameter ØIN constrains the maximum micro lens pitch” in page 3. Here beam diameter is a result effective variable.
Suss 2007 teaches in page 8 “Refractive micro lenses cover a range of 10 μm to 2 mm lens diameters.” Here lens diameter corresponds to width of the lens, wherein the width is a result effective variable.
Combining the teachings from Suss MicroOptics and Suss 2007 the diameter of the laser beam is estimated to be 20 mm (10 lenses X 2 mm). Because lens number as well as width are result effective variables, the diameter of the laser beam is also a result effective variable.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the beam diameter in Partio as taught in Suss MicroOptics and Suss 2007. One of ordinary skill in the art would have been motivated to do so because “Most high power lasers like Excimer or YAG suffer from a bad beam quality. In many applications in which high-power lasers are used, e.g. thermal and ablative surface machining, an accurate energy density and very high spatial uniformity on the working spot are required. Fly’s eye  condensers are the appropriate mean for any kind of uniform illumination since invention of photography” as taught in page 8 of Suss 2007.)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partio and Suss MicroOptics as applied to claim 6 above, and further evidenced by Spherical mirrors, 2018 (hereafter Spherical mirrors).
“The laser annealing system of claim 6, wherein the first delivery mirrors have a hemispherical shape, and the second delivery mirrors have a semicircular plate shape.” (The claim is interpreted as the delivery mirrors are spherical mirrors. It is implied in Partio that turning mirrors can be spherical mirrors as evidenced by Spherical mirrors below.

    PNG
    media_image5.png
    982
    1905
    media_image5.png
    Greyscale

Screenshot of Spherical mirror teaches convex and concave mirrors.)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partio and Suss MicroOptics as applied to claim 6 above, and further evidenced by science.howstuffworks.com, 2018 (hereafter mirror2).
“The laser annealing system of claim 6, wherein the optical delivery system further comprises:
third delivery mirrors disposed between the second delivery mirror and the homogenizing system, each of the third delivery mirrors having a semicircular plate shape;
and a fourth delivery mirror disposed between the third delivery mirrors and the homogenizing system, the fourth delivery mirror including a plate mirror.” (Fig. 8 of Partio teaches a third delivery mirror between second delivery mirror and beam treatment module 220. It is implied in Partio that turning mirrors can be spherical mirrors as evidenced by Spherical mirrors above. 
 Fig. 8 of Partio does not explicitly teach a fourth delivery mirror. However, it is implied that a delivery mirror can be added in the optical path at any suitable point to change the direction of laser beam. It is also implied that the delivery mirror can be a plate mirror as evidenced by mirror2 below.)

    PNG
    media_image6.png
    934
    1826
    media_image6.png
    Greyscale

Screenshot of Mirror2 teaches plate mirrors can be reflectors
Claim(s) 11, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partio and evidenced by Suss MicroOptics.
Regarding claim 11,
“A laser annealing system, comprising: a stage receiving a substrate; a light source generating a plurality of laser beams and providing the laser beams onto the substrate,  a homogenizing system disposed between the light source and the stage, the homogenizing system including array lenses having a plurality of lens cells which allow the laser beams to pass therethrough and homogenize the laser beams; an optical delivery system ….to deliver the laser beams and to adjust a diameter of each of the laser beams to a value that is about 10 to 12 times a width of each of the lens cells of the array lenses; and an imaging optical system disposed between the homogenizing system and the stage to image the laser beams on the substrate.” (Similar scope to claim 1 and therefore  rejected under the same argument.)
“the light source comprising first to third lower laser devices, first to third intermediate laser devices disposed on the first to third lower laser devices, and first to third upper laser devices disposed on the first to third intermediate laser devices;” (The claim is interpreted as the light source comprises more than one laser device. The scope is similar to claims 9 and 10 and therefore rejected under the same argument.)
“an optical delivery system disposed between the homogenizing system and the light source” (Fig. 8 of Partio teaches beam expander between light source and beam treatment unit 220. Here beam expander corresponds to optical delivery system. Unit 220 corresponds to homogenizing system.)
Regarding claim 13,
“The laser annealing system of claim 11, wherein the lens cells comprise:
first lens cells; and second lens cells having a shape different from that of the first lens cells.” (Fig. 1 of Pairot teaches homogenizer where long axis homogenizer cells are vertical pillar shaped followed by small axis homogenizer cells comprising  horizontal  pillar shape.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the homogenizer as taught in Fig. 1 to in the laser system of Fig. 8 as taught in Partio. One of ordinary skill in the art would have been motivated to do so for “forming a several hundred .mu.m wide by 370 mm long beam at the workpiece for super-lateral-growth ("SLG") crystallization” as taught in column 3, lines 25-28 of Partio.)
Regarding claim 14,
“The laser annealing system of claim 13, wherein the array lenses comprise: first array lenses having the first lens cells; and second array lenses having the second lens cells, wherein the first array lenses and the second array lenses are alternately arranged.” (Fig. 1 of Pairot teaches homogenizer where long axis homogenizer cells are vertical pillar shaped followed by small axis homogenizer cells comprising  horizontal  pillar shape.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the homogenizer as taught in Fig. 1 to in the laser system of Fig. 8 as taught in Partio. One of ordinary skill in the art would have been motivated to do so for “forming a several hundred .mu.m wide by 370 mm long beam at the workpiece for super-lateral-growth ("SLG") crystallization” as taught in column 3, lines 25-28 of Partio.)
Regarding claim 15,
“The laser annealing system of claim 14, wherein the first lens cells have a vertical pillar shape, and the second lens cells have a horizontal pillar shape.” (Fig. 1 of Pairot teaches homogenizer where long axis homogenizer cells are vertical pillar shaped followed by small axis homogenizer cells comprising  horizontal  pillar shape.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the homogenizer as taught in Fig. 1 to in the laser system of Fig. 8 as taught in Partio. One of ordinary skill in the art would have been motivated to do so for “forming a several hundred .mu.m wide by 370 mm long beam at the workpiece for super-lateral-growth ("SLG") crystallization” as taught in column 3, lines 25-28 of Partio.)
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partio and Suss MicroOptics as applied to claim 11 above and further in view of Suss 2007.
“The laser annealing system of claim 11, wherein each of the lens cells has a square shape.” (Partio does not explicitly teach square shaped lens cell.
Page 18 of Suss 2007 teaches square shaped lens cell.

    PNG
    media_image7.png
    204
    213
    media_image7.png
    Greyscale

Suss 2007 teaches square shaped lens cell 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use square shaped lens cell as taught in Suss 2007 in the laser system of Partio. One of ordinary skill in the art would have been motivated to do so because micro lenses “are an interesting alternative for all applications where miniaturization and reduction of alignment and packaging costs are necessary” as taught in page 1 of Suss 2007.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/ Examiner, Art Unit 3761                                                                                                                                                                                            
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761